 PLUMBERSLOCAL UNION NO. 137359United Association of Journeymen&Apprentices ofthe Plumbing&Pipefitting Industry Local UnionNo. 137 (Hames Construction and Equipment Co.,Inc.)andFloyd H. Sexton.Case 38-CB-519November 15, 1973DECISION AND ORDERthe employees in the unit, but that it was part of anunlawful overall plan directed at all employee-members who engaged in internal union electionactivity against the incumbent officers. Since therefusal to refer Sexton was but one element of thisplan, it violated Section 8(b)(1)(A)4 for that reasonas well.BY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn June 29, 1973, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm therulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.We agree with the Administrative Law Judge thattheRespondent violated Section 8(b)(1)(A) byBusinessManager McKenna's threat to employeeBurch that McKenna "was going to jump . . . withboth feet" on people who campaigned against him inthe union election and that they "were not going towork in this area any more."We also agree that the Respondent violated Section8(b)(1)(A) by its refusal to refer Sexton for theposition of general foreman because he was cam-paigning against McKenna.2 Like the AdministrativeLaw Judge, we find that the rationale ofInternationalPhotographers of the Motion Picture Industries, Local659 of the International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators ofthe United States and Canada (MPT-TV of CaliforniaInc.,Y-A Productions, Inc.),3isapplicable here. Inthis connection, we note also that not only do theparties hereto consider the job of general foreman tobe within the referral provisions of the contract, butwe may take official notice that this proceedingarises in the construction industry in which it is wellknown that individuals may be employedas rank-and-file workers on one job and as supervisors on thenext. Therefore, the refusal to refer Sexton might wellrestrain or coerce him as an employee on some otherconstruction project.In addition, it is fully apparent not only that thediscrimination against Sexton was communicated toORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified herein and hereby orders that Respondent,United Association of Journeymen & Apprentices ofthe Plumbing & Pipefitting Industry Local UnionNo. 137, Springfield, Illinois, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order as modified below: 51.Substitute the following for paragraph 1(a):"1(a) Refusing to grant referrals from its exclusivehiring hall facilities, which are operated pursuant tocontract or other arrangement with employers, toFloyd H. Sexton, or any other member, employee,job applicant, or registrant, on an equal andnondiscriminatory basis, in reprisal for his havingopposed the incumbent union leadership and havingotherwiseengaged in protected internal unionactivities."2.Substitute the attached notice for that recom-mended by the Administrative Law Judge.iTheRespondent has excepted to certain credibilityfindings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544, enfd.188 F.2d362 (C.A. 3, 1951). Wehave carefullyexaminedthe recordand find no basis for reversing his findings.2Chairman Miller concurs in the result reached withrespect to therefusal to refer Sexton solely because the Respondent'sdiscriminatoryactivitywas part of itsoverall plan directedat all employee-membersengaged in internal union electionactivity againstits incumbent officers.The refusal to refer Sexton was but one element of this plan. Had thediscriminatoryactivitybeen directed solely against him, Chairman Millerwould not have found a violation of Sec. 8(b)(l)(A) inasmuch as thatsection. like Sec. 8(b)(2), refersstrictlyto "employees" and the position towhich Sextonsought referral was supervisory.3 197 NLRB 1187 (Chairman Miller dissented on procedural groundsand did not reach the merits of that case).Althoughthe portion quotedfrom that decisionby theAdministrative Law Judge in the last paragraph ofpart "IILDiscussion" is dictum,inasmuch as the persons thereinvolvedwere found to be employees and the quoted language stated that the sameresult would have been reached even if the majorityhad foundthem to besupervisors, Members Fanning and Penello(the latter not havingparticipat-ed in that case) agree with the viewexpressedthere.*Cf.Pioneer Drilling Co., Inc,162 NLRB918, 923-* The AdministrativeLaw Judge's recommendedOrder and noticeinadvertently include languageremedyingthe alleged8(bX2)violationwhichhe failed to find.Inasmuch as'we agree thatno violation of Sec.8(b)(2) was committed, we have deleted those portions of his recommendedOrder andnotice directed thereto.207 NLRB No. 30 360DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXDECISIONNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo members, employees, registrants, and all otherjob applicants using our exclusive hiring hall facili-ties:WE WILL NOT retuse to grant job referrals fromour exclusive hiring hall facilities to Floyd H.Sexton,or any other member, employee, jobapplicant, or registrant on an equal and nondis-criminatorybasis, in reprisal for his havingopposed the incumbent union leadership andhaving otherwise engaged in protected internalunion activities.WE WILL NOT threaten members, employees,job applicants, or registrants with loss of employ-ment opportunities or any other reprisals if theyengage in activities which are critical of theconduct of or in opposition to the incumbentunion officers and officials-WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed them in Section 7 of the Act.WE WILL make whole Floyd H. Sexton for anyloss of earnings he may have suffered by reasonof the discrimination practiced against him.WE WILL notify, in writing, FloydH. Sextonthat the Union's exclusive hiring hall facilities andjob opportunities will be available to him on anequal and nondiscriminatory basis with othermembers, employees, job applicants, and regis-trants.UNITED ASSOCIATION OFJOURNEYMEN &APPRENTICES OF THEPLUMBING & PIPEFITTINGINDUSTRY LOCAL UNIONNo. 137(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Savings Center Tower, 10th Floor,411Hamilton Boulevard, Peoria, Illinois 61602,Telephone 309-673-9061, Ext. 282.FRANK H. ITKIN, Administrative Law Judge:This casewas tried before me at Springfield,Illinois,on May 24,1973. The charge was filed by Floyd H.Sexton on March20 and the unfair labor practice complaint,as amended,'issued on April 20,1973. The principal issues presented arewhether Respondent Union caused Hames Constructionand Equipment Co., Inc., not to hire employee Sextonbecause Sexton ran for union office against an incumbentofficial and engaged in other intraunion activities and,further,whether Respondent Union otherwise restrainedand coerced employees in the exercise of thier Section 7rights, in violation of Section 8(b)(1)(A) and(2) of theNational Labor Relations Act. Upon the entire record,including my observation of the witnesses, and after dueconsideration of the briefs filed by both counsel, I makethe following:FINDINGS OF FACT1.INTRODUCTION;JURISDICTIONThe complaintalleges, the answer admits, and I find andconclude that Hames Construction-an Ohiocorporationwith facilitiesatNorth Lima, Ohio-isengaged in thebusiness of installing,erecting,and repairing compressorstations,meter stations,and pump installations at theEastern PipelineCompanypumping station in Glenarm,Illinois; that during the past 12 months HamesConstruc-tion purchased and caused to be delivered to the Glenarmpumping station goods and materials valued in excess of$50,000,whichgoods and materials were transporteddirectly fromStates other than Illinois;and that HarriesConstructionis an employerengaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.The complaintalso alleges,the answer admits, and I findand conclude that Respondent Union is a labor organiza-tion within the meaning of Section2(5) of the Act. Further,the complaint alleges, the answer admits, and I find andconclude that,at all times material, William McKenna hasbeen business manager for the Union;Roger Buecker hasbeen business agent for theUnion; CharlesWilliamson hasbeen financial secretary for theUnion;and that McKenna,Buecker, andWilliamsonhavebeen and are agents ofRespondent acting onitsbehalfwithin the meaning ofSection2(13) of the Act.II.THE UNFAIR LABOR PRACTICESJohn Tusinac testified that he is employed by HamesConstruction as construction superintendent.Tusinactestified that Hames Construction has been engaged in theinstallation of water coolers,piping, and related items atthe Glenarm construction site; and that on September 28,1972, Hames Construction became an individual signatoryemployer to the collective-bargaining agreement betweenRespondent Union and the West Central Illinois PlumbingIThe complaint was amended on April 26 and at the hearing on May 24. PLUMBERSLOCAL UNION NO. 137361and Piping Contractors Association (G.C. Exhs. 2 and 3,effective April 1, 1971, through March 31, 1973). Tusinactestified that previously, on November 16, 1970, HainesConstruction had signed a collective-bargaining agreementbetween Respondent Union and the Springfield Associa-tion of Plumbing, Heating and Cooling Contractors (G.C.Exh. 5, effective April 1, 1969, through March 31, 1971).According to Tusinac, the 1969-71 contract covered theCompany's earlier construction job at Waverly, Illinois.Tusinac explained:...Well, unless we keep a file of all our pastcontracts with all the unions, we don't know whetherwe still have a contract with them or not. We come intoan area and we have a pre job conference and we signeverybody's contract, as this one was, since it hadexpired since the previous contract. .Tusinac testified that Haines Construction had employeesreferred to it by Respondent Union at the Waverly,Illinois,construction job and, later, at the Glenarm,Illinois, project site, and that both jobs are in RespondentUnion's jurisdiction.The 1971-73 collective-bargaining agreement provides inarticle III (pp. 4-8, G.C. Exh. 3) for the exclusive referralby the Union of job applicants. The agreement states,interalia:as are competent to fulfill the requirements of thepositions sought to be filled and who have acquired theexperience and possess the requisite skills for thefulfillment of the vacant positions as specified by theEmployer. If required by the Employer, the Union, ifno qualified and competent applicants are registered,shallfurnishapplicants from any source that isavailable.d.Individuals on each list shall be placed at thebottom of the appropriate list as they register forplacement on the out of work list and report that theyare out of work seeking placement.e.A job that an applicant is sent on must be for aminimum of 5 consecutive working days beforeapplicant will lose his place on the out-of-work list.Any applicant refusing to accept a job referral shallbe returned to the bottom of the out-of-work list,except where said job will create a hardship on saidapplicant.Any applicant that places his name on the out-of-work list shall make every effort to be available at thetelephone number or numbers, that he gives to thereferral office.Any applicant that cannot be reachedwithin a 24 hour period shall be passed over.ARTICLE IIIReferral of Applicants4.Inorder that the Employer shall have acompetent working force and to promote efficiencyand safety of operation, the Employer and the Unionagree:1.The Union shall maintain a list of personsavailable for employment.2.The Union shall be the sole and exclusive sourceof referral of applicants for employment. The Employ-er shall request the Union to refer applicants asrequired and shall not solicit applicants directly andshall not in any manner circumvent the Union in therecruitment of applicants for employment.5.All such referrals for employment shall be inaccordance with the following procedures.*****b.Applicants for referral shall fill out a workqualification form supplied by the Union prior to theirbeing placed upon the referral register. Each applicantfor referral on the said referral list shall be required toregister for referral on the first Monday of each quarterin the calendar year in order to maintain his positionon the referral list. The referral office shall be open forregistration for three (3) hours, from 7:30 to 10:30A.M. during normal business days.c.The Union shall refer to the Employer in theorder of registration on the referral list such applicants6.Employers desiring the services of a specificapplicant registered may request his referral in writingto the referral office,, and if such applicant wasemployed by the employer in the geographical area forat least 90 calendar days in the 18 months before therequest, said applicant shall be referred to suchemployer.Tusinac testified that, in order to get Respondent Union torefer employees to Hames Construction, he would general-ly telephone Respondent's business agent and "ask . . . ifhe can send me down certain men. If they are not workingand if they are available, they [the Union] generallycomply with" the request.Tusinac recalled that Charging Party Floyd Sexton waspreviously employed by Haines Construction as generalforeman at itsWaverly construction site for 4 or 5months.2 Tusinac telephoned Sexton about September 20,1972. Tusinac testified:We were down here in Springfield for a conferencewith the Panhandle Eastern Company on this job [atGlenarm]. They gave us the contract, and while wewere here I called Floyd [Sexton] to see whether hewould want to work for us.*Iasked Floyd if he was working. He said, yes he wasworking outside of the jurisdiction of [Respondent]Local. I told him we were coming in a week or so andasked him if he would like to come back to work for meas general foreman, and he said, yes, but I would haveto clear it through the hall first.2Tusinac placed this: "Oh, October someplace to February or Marchthe following year." 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDTusmac testified that on September 28, 1972, he "had apre job conference with all the crafts." The 1971-73contract was signed by Haines Construction. At the closeof the conference, according to Tusinac, McKenna said:... "I [McKenna] understand you want FloydSexton to come to work for you." [Tusinac ] said, "Yes,Ido." [McKenna] said, "I am sorry, I can't send himdown there. He is not available," so [Tusinac] asked[McKenna] to send somebody else down....Tusmac recalled that, shortly after the above conversa-tion, he had occasion to request the Union to send namedemployees to the job. Tusinac explained:I called Bill [McKenna] on the phone and askedhim if they [Bob Boyd and Bob McCracken] wouldcome down.Tusinac also recalled that sometime after September 28and before October 2, 1972, McKenna brought a letter toTusinac at the Glenarmsitefor Tusinac to sign. Theletter-dated September 25, 1972, prepared by McKenna,addressed to McKenna, and signed by Tusinac for HamesConstruction-stated:We will be starting some work in your jurisdictionvery soon at the Glenarm Station for PanhandleEastern Pipeline Co., and they have requested, that werequest, the 2 men who were on the last job as Welderand Fitter. This would be Robert McCracken andRobert Boyd.Ihope you can comply with our request withoutcausing any great inconvenience.Tusinac explained:...he [McKenna] showed me [Tusinac] the letter,asked if I would sign it, the request, and said, beingthose two men were only out of work for one week andthere were other men higher up on the list, being as I[Tusinac] requested them, he would like to have it inletter form.Tusinac testified that employee Robert Maddox wasreferred to him by the Union instead of Sexton as foreman;thatMaddox started work on October 2, 1972; and thatMaddox completed work or was laid off on December 22,1972.Tusinac testified that he had never specificallyrequested by name the referral of employee Eugene KelleyBrown; that Brown in fact was referred to HamesConstruction on October 3, 1972; that Brown was laid offon December 22; and that when the Glenarm job resumedin 1973 Brown "came back as [the Company's] Foreman,Maddox didn't come back out on the job." Tusinac addedthat,with orwithout a contractwith the Union, hisemployer would usually request a foreman through theUnion's hall because:Firstplace, you don't know what you are getting.Second place, no Union members will work for them orwith them.3On cross-examination,Tusinac explained that he under-stood that his employer could "specifically ask forsomebody specific. Generally, they [the Union] will sendthem out, and especially in the case of a general foreman.There are very few generalforemen inany Local." Tusinacadded: ". . . if they [the employees] work for mepreviously . . . McKenna has showed me that he agreeswith me to some extent, because he did send some mendown" who were specifically requested. Tusinac assertedlymade "a clear request" for Sexton and McKenna said that"he was not available." Tusinac testified that McKennahad never told him that requests for certain individuals hadto be in writing.4Floyd H. Sexton testified that he has been a member ofRespondent Union for over 23 years; he ran for the unionoffice of business agent in 1964; he ran for the union officeof president in 1967; he ran for the union office of businessagent in 1972; and he was defeated in all of his attempts tobe elected to union office. Sexton testified that the lastunion election was held on December 9, 1972. Sexton ranagainst incumbent Roger Buecker for the office of businessagent. Some 320 union members voted out of a totalmembership of about 630 and Sexton lostby 42votes.Sexton recalled that during August 1972, a "number of... members came to [his] house ... and asked if [he]would consider running for office ...." Sexton agreed.Thereafter, according to Sexton, the group held threemeetings.The firstmeeting washeld at the Holiday Inn inJacksonville,Illinois,on September 16, 1972.5 As Sextonexplained,"itwas more or less like a caucus meeting topick a slate of candidates to run in this coming election."Themembers present selected,interalia,Sexton ascandidate for business agent and Richard Edwards ascandidate for business manager.6 The second meeting washeld at the Jacksonville Holiday Inn on October 25 or 28,1972. At this meeting, according to Sexton, the oncomingcampaign was discussed.? The group's third meeting washeld at the Jacksonville Holiday Inn on November 28,1972.At this meeting, as Sexton testified, "they werecounting their committed votes among the members thatwere"present.Sexton testified that he had worked as general foremanforHaines Construction from November 20, 1970, until3On cross-examination, Tusinac acknowledged that, during the periodcovered by both contracts with the Union, he was "aware of the existence ofthe exclusive luring hall provision"; that he "was required to go to theUnion for people"; that the Union "was required to send people ...in thatorder in whichtheyappeared in the out of work list if they were available";and that it "was inappropriate, according to the terms of the contract, for anindividual and [Tusmac] to set up employment for an individual withoutgoing through the Union." However, Tusmac explained that on September20, 1972, he offered Sexton the -foreman's job and that he, Tusinac,subsequently told McKenna on September 28, 1972, "I would like to haveSexton come out to work on this job" Tusinac added:... Bill and I were talking, and Bill says, "I understand you wantSexton to come out to work for yon" I said, "yes, I would like to haveSexton come to work for me."As noted, the recent contract with the Union was signed by HainesConstruction at the prejob conference on September 28.iTusinac also testified:...After I get a foreman or general foreman,I generally let himIgenerally don't interfere with his hiring and firing of his own fittersThat is what the general foreman on the job is for, to do the hinng. Asto my knowledge,after...Robert Maddox came to work for me asforeman,he did all the hiring through the ball.s Sexton recalled that 10 or 11 members were present at the meeting.s Edwards would be running against incumbent McKenna; Sexton, asnoted, would be running against incumbent Buecker7Sexton testified that thereafter, on November3, 1972,RespondentUnion held its meeting to nominate all the candidates for the oncomingelectionAt this meeting.Edwards was nominated business manager;Sexton was nominated business agent; and,among others,Maddox wasnominated vice president. PLUMBERSLOCAL UNION NO. 137April 1, 1971, at the Waverly job. Sexton had been sent tothat job by McKenna. At the job, Tusinac was Sexton's"direct supervisor." Sexton testified that, subsequently, onSeptember 20, 1972, Tusinac telephoned Sexton and askedhim: "Do you want to run a job for me?" Sexton assertedlyresponded: ". . . I would be very glad to, but first he[TusinacI must get the okay from Mr. McKenna." Sextontestified that Tusinac replied: "I [Tusinac] can handlethat."Sexton testified that on September 20 he was "employedout of Local 99 at Bloomington"; Local 99 is "a sisterLocal of 137"; and the Bloomington area is beyondRespondent Local 137's jurisdiction. Sexton explained thatduring August 1972 McKenna did not have any work inRespondent's jurisdiction and, consequently,McKennathen told Sexton that there was "a job in Bloomington ifyou want to go up there." Sexton wanted "to go to work"and McKenna gave Sexton "a travel card" which entitledSexton to work in Local 99's jurisdiction at the Blooming-ton jobs However, about Friday September 22, afterSexton had been contacted by Tusinac, Sexton told theforeman at Bloomington that he "had a job at home"and"was quitting." Sexton "thought there would be noproblem going to work at home," within Respondent'sjurisdiction.On the evening of Friday, September 22, Sextonattempted to return his travel card to Respondent Union'shall.There, Sexton "filled out the register."BusinessManager McKenna, according to Sexton, told Sexton:"Come in the office, I want to talk to you." Sexton askedMcKenna in the office, "if he [McKenna] had anyobjection to me [Sexton] going to Glenarm for HamesConstruction."McKenna answered: "Hell, no, you are notgoing to Glenarm. What in the hell are you having thesesecret meetings about?" Sexton responded:Ididn't know there was any law against myholding secret meetings, as you [McKenna] call them.When you was a candidate, we had several meetings inmy house.And, on the following Monday, Sexton again went to seeMcKenna at the Union's hall. McKenna spoke to Sextonin Buecker's office. Present were Sexton, McKenna, andBuecker. According to Sexton, McKenna said:... "What in the hell are you holding these secretmeetings for?" He [McKenna] said: "You are going to-be a candidate in this next election." I [Sexton] said,"That's right. I have been asked by several members torun for business agent, and' I also have a number ofthese Local members that don't feel that you got theinterest of the members in the Local as you shouldhave." He was mad. He throwed his-he said, "As longas I am business manager of this Local, I will run it as Idamm well please."sA travel card "shows a sister local that your dues are paid and you arein good standing''; "to leave your Local Union you must have it from yourbusiness agent."9 Sexton assertedly'related his conversation with McKenna to "several"union membersOn cross-examination, Secton acknowledged that on September 20, 1972,363I said, "I am sorry you feel that way. When you ran forbusiness agentI supported you. You only won by threevotes.What should I do with my travel card?"ss**sHe said, "I don't give a damn what you do with it. Takeit back toBloomington."Sexton explained that he gave the travel card to CharlesWilliamson, the Union'sfinancialsecretary.Then, asSexton related, "I went back up to Bloomington ... andasked to go back to work on the same job ..... Sextoncontinued to work on that job until November 17, 1972.9George Burch testified,inter alia,that he has been amember of Respondent Union for 10 years. Burch testifiedthat about November 30, 1972, he spoke with UnionBusinessManagerMcKenna in the office at the hall.BusinessAgent Buecker was also present at the time.According to Burch,... I [Burch] told him [McKenna] when I was out ofwork in the spring and he put his boys on permit andsold other permit books, I just let it go and took myturn. Then I got back to work and I felt that I was letout of my job over opposing him in the election....He [McKenna] asked me [Burch] if I hadattended any meetings. I told him no, and he told me,during thelast electionthe people that campaignedagainst himhe let them off easy, but he said, the peoplethat campaignedagainst himthis time, he was going tojump on them with both feet and they were not going towork in this area any more....And he [McKenna] told me [Burch], FloydSexton made a lot of money in the past, but he was notgoing to workin this areaany more and not going tomake any more money in this area any more.Burch explained that the current election was scheduledfor December 1972.Eugene Brown testified that he is a member ofRespondentUnion; that he, like Sexton, worked atBloomington; thatBloomingtonis about 67milesfrom hishome; and that about November 1972 he transferred fromBloomington to Hames' job at Glenarm. Brown explained:...Well, I had been out of work about a ... monthand a half before I went toBloomington,so naturallyeverytime I would come home through the week Iwould occasionally call Mr. Buecker and go down andsee him ... ask him if there was any work.... on oneoccasion ... they told me they had some work atGlenarm. ... my name had been on top of the list.Brown quit his job at Bloomington after, he was told thathe was not"at the topof the outof worklist ..." Sextonalso testifiedthat"in the past" McKennahad "alwayscooperated with[employers] AllenConstruction,Hood, andHames.When they called for aman on thestation,he has always cooperatedimmediately.He has pulledme off of jobsand sent me out to them." 364DECISIONSOF NATIONALLABOR RELATIONS BOARDhe had a job at Glenarm within Respondent Union'sjurisdiction.10Tony Brown testified that he is a member of RespondentUnion; that he was hired in January 1973 as pipefittergeneral foreman by Babcock and Wilcox Company; andthat, after Babcock and Wilcox initially apprised Brownthat they wanted him to work for them, Brown "quit" thejob on which he was working. Brown recalled that in hiscapacity as general foreman he would call the Union'shiring hall for some men; he never made requests inwriting; and on occasion he orally requested the referral ofa welder by name who was sent to the job by McKenna.Leon Urbain testified that he is employed as projectmanager of Babcock and Wilcox on the job at Kincaid,Illinois; that he hired Tony Brown (whose testimony issummarized above); that, in hiring Brown, hetalked to Tony and [Tony] was willing to come back towork for us. I [Urbain] contacted Mr. McKenna to seeif [Tony] could be afforded us [and he was].This request was oral. Urbain testified that, in his dealingswithRespondent during the past 4 years, he has neverwritten specific requests for specific employees.Union Business Manager William McKenna testifiedthat he is the chief officer of Respondent Local. McKennatestified that Haines Construction commenced work at theGlenarm site about October 2 and that the employer hadsigned a collective-bargaining contract with the Union afew days earlier on September 28. McKenna testified, hesent Sexton to work at Bloomington in the fall of 1972. AsMcKenna explained:...We called different areas and they said theycould use people, and we contacted all the people outof work and asked if they wanted to go to the variousjobs in different areas.McKenna claimed that on Friday, September 22, Sextondid not turn in his travel card to McKenna at the unionhall.However, McKenna added that an employee is notrequired to surrender his travel card to the Union.McKenna acknowledged that returning such a card hasnothing to do with the employee's position on the referralregister.McKenna recalled that on the evening ofSeptember 22, shortly before the union meeting, Sextonspoke with McKenna at the union hall. According toMcKenna:...He [Sexton] talked about he was going to workfor Hames Construction . . . . I told him I didn't evenknow they was in the area looking for people, or didn'teven know they had a job in the area . . . . Until wehad a contract with them, there wasn't anybody goingto be going to work for them.McKenna claimed that the Union's prior contract withHawes Construction had expired about 1 year ago.McKenna claimed: "that was about the essence of theconversation"with Sexton on Friday, September 22.McKenna claimed that, at the time, he did not know thatSexton had quit his job in Bloomington.McKenna testified that his next conversation withSextonwas at 9:30 a.m. on the following Monday,September 25, in the Union's hall. Union Business AgentRoger Buecker was also present during this conversation.McKenna testified:...Mr. Sexton made a statement something about,"you are not going to send me down on that job," and Ithink, I don't know whetherI said it orwhether RogerBuecker said it, that we would send him down on thatjob [Glenarm] when his turn come up on the list ... .He said, "well, I wouldn't go down there. You are notgoing to force me down there" . . . if he [Sexton]couldn't go down as foreman, he wouldn't go as aworker.There was a few more words said, something about atravel card. I didn't even know he had the travel cardthere.As far as I was concerned, he was still employedin Bloomington.McKenna did not "know whether [they] said anythingabout" the union election.McKenna explained thatnominations for office would be made in November for theDecember election; however, there "was a lot of talk, therewas a lot of names thrown around" as candidates andSexton was one of the persons mentioned.McKenna testified that he spoke with Tusinac aboutSeptember 24 or 25, 1972. Tusinac apprised McKenna thatHaines Construction was in the area and "wanted to talkabout the job." As a consequence, Tusinac and McKennamet.At this meeting, according to McKenna, Tusinacasked:... "What is Floyd Sexton doing?" I [McKenna ]said, "He is working, he's not available right now."Then, he said, "I will get back to you when I find outhow many people I need ...." iiMcKenna testified that he had a conversation withGeorge Burch in his office about November 30, 1972.BusinessAgent Buecker was present. According toMcKenna, Burch... said the reason he wasn't working was because ofthe election .... [Buecker] and I tried to explain .. .that is not the reason he wasn't working, that theemployer was very unsatisfied with him and that is thereason he got laid off.When asked whether he had told Burch that he would notrefer any members "to a job who had filed their candidacyin the election,"McKenna responded: "Not to myknowledge." McKenna testified: ". . . there was a lot ofaccusations throwed around there. What was said I reallydon't remember."When asked whether he made astatement to Burch "about whether Sexton would be senttowork or not," McKenna responded: "Not to myknowledge." McKenna claimed, ". . . I don't remembermaking a statement like that." Later, he added: ".. _ I amnot uncertain. I will say I didn't."McKenna generally denied operating the Union's refer-10On cross-examination,Brown noted that he had been out of workConstruction, however, they had been employed by a general contractor on"longer" than Sexton before going to Bloomington.the priorjob which had hired Hames Construction.McKenna recalled that,11McKenna recalled that Tusmac later requested by name the referralamong others, Robert Maddox and Robert Pickwlllwerelater referred toof employees Robert McCracken and Robert Boyd McKenna noted thattheGlenarm job and that McCracken, pickwlll, and Maddox were alsoMcCracken and Boyd had not previously been employed by Hainescandidates in the December 1972 union election. PLUMBERSLOCAL UNION NO. 137365ral system in a discriminatory manner. McKenna recalledthat since 1967 Sexton has worked steadily an "aboveaverage" number of days. McKenna claimed that Tusinacnever said, "in so many words, that he wanted Sexton towork for him." Tusinac assertedly "only . . . asked .. .what he [Sexton] was doing [and McKenna] told him,[Sexton] was working andwasn'tavailable right now."McKenna claimed that Tusinac and Haines Constructionnever requested, orally or in writing, the referral of Sexton.McKenna also testified that Sexton had registered on theout-of-work list about July 17, 1972, and that the people"who were ultimately sent to the Haines job" hadregistered on that list prior to Sexton "except for thewelders with special skills." 12On cross-examination,McKenna acknowledged that arequest for the referral of specific employees to HainesConstruction was prepared on September 25 although thecontract with the employer was not signed until September28.McKenna claimed that Tusinac only "discussed"Sexton with McKenna "one time" at the prejob conferenceon September 28, "after we had left there." McKennarecalled, after examining his prehearing statement, thatTusinac subsequently asked McKenna at the Glenarmjobsite "if [Sexton] was working, if he was available,"about two, three, or four occasions. Elsewhere, McKennaclaimed that such a conversation occurred at the job onlyonce. In addition, McKenna acknowledged that a requestto refer a specific employee may be oral or in writing andthat, when a member works outside the Union's "jurisdic-tion," his name does not "come off the out of work list"and, consequently, this factor has no bearing on themember's position on the out-of-work register. Further,McKenna testified that under the contract an employercan request an employee by name, "if the man worked forthe contractor in the past 18 months...:. However, asMcKenna testified, "Nothing was ever mentioned aboutwhere [Sexton] worked or how lone he worked or anythingotherthanhe was working." 13UnionBusinessAgent,Roger Buecker testified that hewas present on, Monday, September 25, when McKennaand Sexton met at the Union's hall. The conversation,according to Buecker, was about the Haines job. Bueckertestified:Iasked Sexton if he didn't think the businessmanager and business agent should not administratethe office as to how the work should be run.... Atthat time, he [Sexton] said . . . because it is the way itis right now, "I wouldn't go down there to work foranybody. . . . Under no conditions would I go on thatjob right now."According to Buecker, McKenna then told Sexton "thatit's your prerogative to do as you want to do. .. you will11be referred according to the referral list... .12McKenna testified that Eugene Brown had been out of work longerthan Sexton, and that Tony Brown and Landrey had worked for Babcockand Wilcox over 90 days within an 18-month period prior to their referral tothat employer. McKenna testified that the only applicants or membersreferred to the,,Haines job before Sexton who were in fact below Sexton onthe register were "people with special skills like the welders." McKennaclaimed that'other candidates in the December election who ran againstincumbents,like Sexton,havegenerally worked "steadily"when work hasbeen available.13McKenna noted that the "last work Hames did in our area was MarchUnion Financial Secretary Charles Williamson testifiedthat, if a member obtains a job out of the Union'sjurisdiction, "eventually his name should come off the list"of persons out of work. Williamson also explained: "Thatis something I don't handle" and "I think they try to favorour own people in our area, and I think their name is stillthere as being laid off." Williamson recalled that Sexton"brought his travel card to me on Friday night," Septem-ber 22, and "I simply laid it on my desk." Williamsonrecalled that on the following Monday, after Sexton metwith McKenna and Buecker, Sexton asked for the return ofhis travel card. Williamson testified that he picked the cardup from the desk and handed it to Sexton; "it was there allweekend."The testimony of Sexton as stated above is corroboratedin large part by the testimony of Tusinac, Burch, EugeneBrown, Tony Brown, and'Urbain. Further, the testimonyof Sexton is also substantiated in part by the testimony ofMcKenna, Buecker, and Williamson. Relying on demean-or, I am persuaded that the testimony of Sexton, Tusmac,Burch, Eugene Brown, Tony Brown, and Urbain is atruthful,complete, and reliable account of the eventsrecited. Insofar as the testimony of McKenna, Buecker,andWilliamson conflicts with the testimony of Sexton,Tusinac, Burch, Eugene Brown, Tony Brown, and Urbain,Icredit the testimony of the latter witnesses as morereliable and trustworthy.III.DISCUSSION"It is settled law that a labor organization whichundertakes to operate a hiring hall pursuant to contract orother arrangement with employers as the exclusive sourceof recruitment of employees is obligated to refer jobapplicantswithout regard to their union ... loyalty orlack of it...: .InternationalUnion of Operating Engi-neers, Local 406, AFL-CIO (New Orleans Chapter, Associ-ated General Contractors of America, Inc.,189 NLRB 255(1971), and cases cited. It is also settled that "the activitiesor employees ... to oust the incumbent union leadershipand elect new union officers in a forthcoming unionelection are concerted activities protected by Section 7 oftheAct...." Local Union No. 18, International Union ofOperating Engineers, AFL-CIO and its agent, George E.Miller (Earl D. Creager, Inc.)141NLRB 512, 5 1 8-521(1963), and cases cited, enfd. J-4002 (C.A. 6, 1965). AndseeRust Engineering Co. v. N.L R.B., 445 F.2d172 (C.A. 6,1971).Accordingly, a union violates Section 8(b)(2) and(1)(A)by refusing to refer or otherwise causing anemployer to discriminate against an employee because hehas engaged in the foregoing protected activities.14 And,Section 8(b)(1)(A) makes it an unfair labor practice for a1971", consequently,McKenna was unsure whether Sexton worked for thatemployer during the prior 18 months. McKenna testified: "It is a borderlinecase. . . .It could be 19 months. I don't have those files in my possession."14An express demand by a union that an employer discriminate againstan employee is not required in order to find a violation of Sec. 8(b)(2)Conduct ofunion representatives which is "tantamount to a request todiscriminate with respect to the terms or' an individual's employment and"reasonably calculated to bring about that result" violates theActNLRB.v.Miami Valley Carpenters' District Council of Dayton, Ohio,UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO,297 F.2d 920,(Continued) 366DECISIONSOF NATIONALLABOR RELATIONS BOARDunion to restrain or coerce an employee in the exercise ofhis-Section7 rights.(Ibid)The credited evidence of record stated above establishesand I find that at least since September 28, 1972, there wasin effect an agreement and understanding between Res-pondentUnion andHamesConstruction whereby theUnion became the sole and exclusive source of referral ofapplicants for employment by the Company at its Glenarmproject site.However, this agreement also provided,interalia,that an employer "desiring the services of a specificapplicant registeredmay request his referral in wasting'and "if such applicant was employed by theemployer in the geographical area for at least 90 calendardays in the 18 months before the request, said applicantshall be referred to such employer ...." The factualissues raised are whether Haines Construction sufficientlyand properly requested the specific referral of Sexton inaccordance with the agreement and understanding of theparties and whether Respondent Union refused to referSexton andthereby causedHamesConstruction not to hireSexton because of Sexton's protected activities against theUnion's incumbent leadership.I find that on September 28, shortly after Tusinac andMcKenna had signed the operative contract, Tusinacsufficiently and properly requested the referral of Sexton tothe Glenarm job. Tusinac credibly testified that he statedtoMcKenna that day: "... I would like to have Sextoncome to work for me." McKenna refused to refer Sexton,stating: "... I can't send him down there. He is notavailable ..... As a consequence, Tusinac acceptedanother applicant referred by the Union instead of Sexton.However, -the credited evidence makes it clear and I findthat Sexton was in fact "available" at the time for referralto a job within Respondent Union's jurisdiction. Sexton,prior to September 22, had been working in Bloomingtonon a job outsideof the Union's jurisdiction because therewas no work for him within the Union's jurisdiction.McKenna in effect acknowledged that the status of amember or applicant on the Union's out-of-work list is notaffected by taking such employment outside of the Local'sjurisdiction.And, as Union Secretary Williamson stated,Respondent's officials "try to favor our own people in ourarea" and, consequently, an applicant's name remains onthe out-of-work list in such circumstances. In addition, Ifind that on the evening of September 22 and again on themorning of September 25 Sexton made it plain to UnionOfficialsMcKenna, Buecker, and Williamson that he hadquit his job in Bloomington (some 60 miles away) and wasavailablefor employment within the Union's jurisdiction.Nevertheless,asSexton credibly testified,McKennarefused to permit Sexton to go to the Glenarm job and,instead, instructed Sexton to "take" his travel card "backto Bloomington.-I find that Respondent Union, in refusing to refer Sextonto the Glenarm job on September 28 as requested byTusinac, was motivated- at least in part by an unlawfulpurpose. Thus, Sexton credibly testified that during Augusthe agreed at a meeting held in his home to run against theincumbent union business agent, Buecker, in the electionscheduled for December. Thereafter, on September 16, thisgroup held a meeting at the Jacksonville Holiday Innwhere the group picked a number of candidates, includingSexton, to oppose the Union's incumbent leadership.Shortlythereafter,on September22 and 25,BusinessManager McKenna, in refusing to refer Sexton to theGlenarm job, ' asked: "What in the hell are you havingthese secret meetings about?" Sexton informed McKennathat he was going to be a candidate against incumbentBuecker in the December election. McKenna becameangry and warned: "As long as I am business manager ofthis local,Iwill run it as I damn well please."McKennatold Sexton that he was not going to the Glenarm job.When Sexton asked what he should do with his travel cardforwork outside of the Union's jurisdiction,McKennasaid: "I don't give a damn what you do with it. Take itback to Bloomington." On September 28, McKenna toldSuperintendent Tusinac thatSexton wasnot available forwork at Glenarm. Subsequently on November 30, as Burchcredibly testified,McKenna warned Burch that "thepeople that campaigned against him this time . . . he wasgoing to jump on them with both feet and they were notgoing to work in this area any more." McKenna also toldBurch that Sexton had "made a lot of money in the past,but he was not going to make any more . . . in this area11On this record, I find that Respondent Union, in refusingto refer Sexton to a job as requested by Tusinac, wasretaliatingagainstSexton for engaging in protectedactivities to oust the incumbent union leadership. Counselfor Respondent argued at the hearing and in his brief that,assuming a sufficient request had been made for thereferral of Sexton and Sexton was available, Sexton couldnot be referred because paragraph 6 of article III of theagreement(supra)requires that the applicant be "employedby the employer in the geographical area for at least 90calendar days in the 18 months before the request .... .Respondent never asserted this as a reason for refusing torefer Sexton. Indeed, when questioned about this belatedlyclaimed reason for refusing to refer Sexton to Glenarm,McKenna was unsure whether Sexton satisfied thisexception.McKenna testified that this would be a"borderline case" and he did not "have those files in [his]possession."Moreover, as the record shows, RespondentUnion generally has been lax in the past in applyingparagraph 6 and related provisions of article III. Under thecircumstances, I reject Respondent's asserted reasons forrefusing to refer Sexton as pretextual.However, I note that the uncontroverted evidence ofrecord establishes and I find and conclude that the job ofgeneral foreman for Hames Construction at the Glenarmsite is a supervisory position within the meaning of Section2(11) of the Act. The dutiesof general foremanat that jobincluded,inter alia,the authority to hire in the interest ofthe employer. Thus, counsel for General Counsel, in hisposthearing brief (pp. 18-19), states:Respondent may assert that it is not obligated to referSexton because individuals employed as general fore-man are supervisors within the meaning of the Act.Brotherhoodof Carpente.sand Joinersof America, AFL-CIO,297 F.2d 920,921 (CA.6, 1962). PLUMBERSLOCALUNION NO.137367This argument is also without merit. The testimonyclearly demonstrates that Respondent and employersgenerally regard the referral system as including thepositionof general foreman.Discrimination thusdirected by Respondent Union can be reasonablyconcluded to create an impact on other employees, thenatural consequence of which is to restrain and coercethem with respect to their Section 7 rights, in violationof Section 8(b)(1)(A) of the Act. SeeInternationalPhotographers of theMotion Picture Industries,197NLRB No. 134, p. 16 (1972).I agree with this contention. In the context of an internalunion election and Sexton's open opposition to theincumbent leadership, I find that Respondent's discrimina-tion against Sexton came to the attention of other unionmembers who were employees. Sexton related to his fellowmembers Respondent's discrimination against him. And,McKenna later warned employee member Burch that the"people that campaigned against him . . . were not goingtowork in this area ... " citing Floyd Sexton as anexample. Under these circumstances, I find that here, as inInternational Photographers, supra,197 NLRB 1187 (1972),"It can reasonably be concluded that the discriminationthus directed by Respondent Union created an impact onother employees, the natural consequence of which was torestrain them with respect to their Section 7 rights, inviolation of Section 8(b)(1)(A) of the Act...:. I do not,however, find this conduct to be also violative of Section8(b)(2)of the Act. Finally, I find and conclude thatMcKenna's statements to both Sexton and Burch as statedabove were proscribed threats, also violative of Section8(b)(1)(A) of the Act 15CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact andupon the entire record in this case, I make the followingconclusions of law:1.HamelConstructionisanemployer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondent Union is a labor organization within themeaningof Section 2(5) of the Act.3.Respondent Union violated Section 8(b)(1)(A) of theAct by threatening to refuse to refer employees to jobsbecause they opposed the incumbent union leadershipduring an intraunion election.4.Respondent Union violated Section 8(b)(1)(A) of theAct by discriminatorily refusing to refer Floyd H. Sextonfor hire by Haines Construction on September 28, 1972,because Sexton opposed the incumbent union leadershipduring an intraunionelection.5.General Counsel has failed to establish by sufficientevidence thatRespondentUnion committed furtherviolations of the Act as alleged and those portions of thecomplaint aredismissed.15Counsel for General Counsel moves to correct the transcript (see App.A. to his brief). The motion is granted except with reference to requestedchanges from "Business Agent to Business Manager " The recordsufficiently establishes (see Resp. Exh. 2) that McKenna was and ran in1972 for business manager and Sexton ran against Buecker for the officebusiness agent.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIn order to effectuate the policies of the Act, it is foundnecessary that Respondent Union cease and desist fromthe unfair labor practices found and from-in view of thenature and extent of these unfair labor practices-anyother invasions of employee Section 7 rights; take certainaffirmativeaction, includingmaking whole Floyd H.Sexton with backpay computed on a quarterly basis, plusinterest at 6 percent per annum, as prescribed in F. W.Woolworth Company,90 NLRB 289, andIsis Plumbing &HeatingCo.,138NLRB 716; post at its Springfield,Illinois, hiring hall appropriate notices; and mail copies ofsaid notice to Hames Construction . for posting if it iswilling to do so.To facilitate the computation of backpayand to assureSexton equal referral treatment, Respondent shall maintainand make available to theBoard or its agents, uponrequest, job registration records and any other documentsor records showing job referrals and the basis for suchwork assignments of employees, members, applicants, andregistrants.Respondent shall further notify Harries Con-struction and Sexton that use of its hiring hall facilities willbe available to Sextonon an equal basiswith otherregistrants with respect to job referrals.ORDER 16RespondentUnitedAssociation of Journeymen &Apprentices of the Plumbing &PipefittingIndustry LocalUnion No. 137, its officers,agents,and representatives,shall:1.Cease and desist from:(a)Refusing to grant referralsfrom its exclusive hiringhall facilities,which are operated pursuant to contract orother arrangements with employers, to Floyd H. Sexton orany other member, employee, job applicant, or registrant,on an equal and nondiscriminatory basis,in reprisal fortheir having opposed the incumbent union leadership andhaving otherwiseengaged inprotected ihiernal unionactivitiesand from otherwisecausing orattempting tocause employers to discriminateagainst members,employ-ees, job applicants, or registrants,in violation of Section8(a)(3) of the National Labor Relations Act.(b) Threatening members, employees, job applicants, orregistrants with loss of employment opportunities or anyother reprisals if they engage in activities which are criticalof the conduct of or in opposition to the incumbent unionofficers and officials.(c) In any othermanner restrainingor coercing employ-ees in the exercise of the rights guaranteed them in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of theNational LaborRelations Board, the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec. 102.48 of theRules and Regulations.be adopted by theBoard andbecome its findings, conclusions, and Order and all objectionsthereto shall be deemed waived forall purposes. 368DECISIONSOF NATIONALLABOR RELATIONS BOARD(a)Make whole Floyd H. Sexton for any loss of earningshe may have suffered by reason of the discriminationagainst him, in the manner set forth in this Decision.(b) Notify in writing Haines Construction & EquipmentCo., Inc., and Floyd H. Sexton that the Union's exclusivehiring hall facilities and job opportunities will be availableto Sexton on an equal and nondiscriminatory basis withother members, employees, job applicants, and registrants.(c)Maintain and, upon request, make available to theBoard or its agents, for examination and copying, jobregistration and referral records and any other documentsor records showing job referrals and work assignments,and the basis for making such referrals and assignments ofmembers, employees, job applicants, and registrants, whichare necessary to compute and analyze the amount ofbackpay due to Floyd H. Sexton and his right to referral tojobs under the terms of this Order.(d) Post at its business offices, hiring hall, and meetingplaces in Springfield, Illinois, copies of the attached noticemarked "Appendix."17 Copies of said notice, on formsprovided by the Regional Director for Region 38, afterbeing duly signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(e)Additional copies of the attached notice marked"Appendix" shall be signed by an authorized representa-tiveof the Respondent and forthwith returned to theaforesaidRegional Director for posting by Hames, saidEmployer being willing, at his place of business atGlenarm, Illinois,where notices to his employees arecustomarily posted.(f)Notify the Officer-in-charge for Region 38, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.17 In the event that the Board's Order is enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcing an Order ofUnited States Court of Appeals, the words in the notice reading "Posted bythe National Labor RelationsBoard."Order of the National Labor Relations Board" shall read "PostedPursuant